  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )       CRIMINAL ACTION NO.
      v.                                )          2:18cr407-MHT
                                        )               (WO)
GLENN EDWARD NUTT                       )

                                      ORDER

      In United States v. Klear, 3 F. Supp. 3d 1298,

1303-11    (M.D.       Ala.   2014)     (Thompson,        J.),    this   court

rejected     the        United    States       Sentencing         Guidelines’

framework for child pornography as divorced from the

current    reality       of   file     sharing      and   as     unreasonable

under the factors set forth in 18 U.S.C. § 3553(a).

The    court       created       an     alternative        framework        for

calculating        a     defendant’s        offense       level    in    child

pornography cases.               See id. at 1308-09.               The court

applied this framework to vary downward in Klear, and

subsequently       in    United       States   v.    Westbrook,      2015    WL

470841     (M.D.       Ala.   Feb.    4,    2015)   (Thompson,       J.)    and

United States v. Piggott, 2015 WL 1894319 (M.D. Ala.

April 27, 2015) (Thompson, J.).
       In   light    of     these   decisions,       and    the    fact    that

defendant Glenn Edward Nutt will be sentenced for a

child pornography offense, it is ORDERED that, by noon

on     Tuesday,       February       19,     2019,     the        government,

defendant Glenn Edward Nutt, and Probation are to file

with        the     court      their       proposed        offense        level

calculations         under     the     Klear     framework.               These

calculations are to specify the number of points for

each    category      and     subcategory,      and        the    reason    for

assigning such number.

       DONE, this the 15th day of February, 2019.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
